Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the location of the opening of the housing of the MEMS device projected into the main surface forms a part of the second main surface region or forms the second main surface region (Claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (US 20100175477 A1).
Regarding Claim 1, Kasai teaches: A MEMS device (Abstract, Figs. 10, 14) comprising: a first electrode structure and a second electrode structure forming a capacitive sensing arrangement (“A vibrating electrode plate 24 that senses a sound pressure faces a counter electrode plate 25 to constitute a capacitance type acoustic sensor”, Abstract); and a plurality of anti-stiction bumps arranged between the first electrode structure and the second electrode structure at a corresponding plurality of locations (plural projections 36; ¶ [0017]); wherein the plurality of locations being projected into a main surface of the second electrode structure is distributed so as to comprise a first distribution density in a first main surface region of the main surface and so as to comprise a second, different distribution density in a second main surface region of the main surface, the second main surface region being delimited from the first main surface region (Fig. 14 and ¶ [0108]: “The acoustic perforations 31 are arranged in a rectangular or hexagonal shape at constant intervals in the counter electrode plate 25 facing the vibrating electrode plate 24. from the surface of the counter electrode plate 25 facing the 
Regarding Claim 2, Kasai teaches: wherein the second distribution density is smaller than the first distribution density in particular is zero (Turning to Fig. 10, if a region were to be defined as between the two end points designated by 36, then this region would not contain any projections 36 and would qualify as having a distribution of zero).
Regarding Claim 3, Kasai teaches: wherein the anti-stiction bumps are arranged at the first electrode structure (25), wherein the first electrode structure comprises an opening forming at least a part of the second main surface region (perforations 31).
Regarding Claim 11, Kasai teaches: wherein the second main surface region of the main surface is located in a central area of the second electrode structure (Figs. 10, 14).
Regarding Claim 12, Kasai teaches: further comprising a housing (housing or substrate 22 depicted in Fig. 6),  the housing comprising an opening between an inner volume of the MEMS device and an outside of the housing of the MEMS device (26), wherein the opening is arranged such that a location of the opening of the housing projected into the main surface on the one hand and the second main surface region on the other hand overlap at least partially (the housing as applied to Figs. 10, 14 would be instead circular and meet the claim limitations).
Regarding Claim 13, Kasai teaches: wherein a location of the second main surface region and the location of the opening of the housing correspond to each other within a tolerance range of .+-.20% and/or wherein a size of the second main surface region and a size of the opening of the housing correspond to each other within a tolerance range of .+-.20% (the housing 22 of Kasai appears to fully overlap its opening 26 of the membrane and electrode structure).
Regarding Claim 14, Kasai teaches: wherein the location of the opening of the housing of the MEMS device projected into the main surface forms a part of the second main surface region or forms the second main surface region (Figs. 10, 14 in combination with Fig. 6).
Regarding Claim 15, Kasai teaches: wherein the MEMS device is a MEMS microphone (Title, figures).
Regarding Claim 16, a method is recited corresponding substantially to assembling of the structure of Claim 1. Therefore, Claim 16 is rejected for the same reasons as above with respect to Claim 1.

Allowable Subject Matter
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651